IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

FAUST LUGO, Civil No. 3:18-cv-1105
Plaintiff . (Judge Mariani)

V. .

JACQUELINE MATIAS., et al.,
Defendants
MEMORANDUM

Plaintiff Fausto Lugo (“Lugo”), a former inmate confined in the Lebanon County
Prison, Lebanon, Pennsylvania, initiated this action on May 29, 2018 (Doc. 1). For the
reasons set forth below, the Court will dismiss this action for failure to prosecute and failure
to comply with a Court Order.
|. Background

Lugo asserts an Eighth Amendment deliberate indifference claim based upon
Defendants’ alleged failure to adequately respond to Plaintiffs chest pain, which he
reportedly experienced between May 1-3, 2018. (Doc. 1). On August 7, 2018 an answer
was filed by Defendant Viramontes, and on July 9, 2019, Defendant Matias filed a motion
for summary judgment. (Doc. 15). Lugo did not oppose the motion and has not
communicated with the Court since the filing of his Financial Affidavit on June 22, 2018.
(Doc. 8).

By Order dated October 11, 2019, the Court directed Plaintiff to file a brief in
opposition to Defendant's pending motion for summary judgment. (Doc. 18). The Order
warned Lugo that, failure to comply with this Order may result in the dismissal of this case

for failure to prosecute. /d. (citing Federal Rule of Civil Procedure 41(b)). Lugo failed to reply _
to this Court’s Order.

On October 22, 2019, this Court’s October 11, 2019 Order was returned, stating
“return to sender, attempted - not known, unable to forward” and that Plaintiff had been
released to the street. (Doc. 19).

Il. Discussion

District courts have the inherent power to dismiss an action for failure to prosecute
sua sponte. Chambers v. NASCO, Inc., 501 U.S. 32, 44 (1991). The United States Court of
Appeals for the Third Circuit has identified six (6) factors a court should consider before
dismissing an action for failure to prosecute:

(1) the extent of the party's personal responsibility; (2) the prejudice to the

adversary caused by the failure to meet scheduling orders and respond to

discovery; (3) a history of dilatoriness; (4) whether the conduct of the party or

the attorney was willful or in bad faith; (5) the effectiveness of sanctions other

than dismissal, which entails an analysis of alternative sanctions; and (6) the

meritoriousness of the claim or defense.

Poulis v. State Farm Fire & Cas. Co., 747 F.2d 863, 868 (3d Cir. 1984) (emphases omitted).
Not all of the Poulis factors need be satisfied to dismiss a complaint. See Shahin v.
Delaware, 345 F. App’x 815, 817 (3d Cir. 2009) (citing Mindek v. Rigatti, 964 F.2d 1369,
1373 (3d Cir. 1992) ).

In the present matter, Lugo is pro se and is solely responsible for his actions. See
Colon v. Karnes, 2012 U.S. Dist. LEXIS 14692, at *7, 2012 WL 383666 (M.D. Pa. 2012)
(“Plaintiff is proceeding pro se, and thus is responsible for his own actions.”). At this point,
the Court has been waiting approximately sixteen months for Lugo to communicate with the

Court, and can only conclude that he is personally responsible for failing to inform the Court

of his whereabouts.
Second, prejudice to the adversary generally includes “the irretrievable loss of
evidence, the inevitable dimming of witnesses’ memories or the excessive and possibly
irremediable burdens or costs imposed on the opposing party.” Adams v. Trustees of N.J.
Brewery Emps.’ Pension Trust Fund, 29 F.3d 863, 874 (3d Cir. 1994). Prejudice also
includes “the burden imposed by impeding a party’s ability to prepare effectively a full and
complete trial strategy.” Ware v. Rodale Press, Inc., 322 F.3d 218, 222 (3d Cir. 2003).
Lugo’s continued failure to communicate with the Court and continued inaction frustrates
and delays resolution of this action. This failure to communicate clearly prejudices the
Defendants who seek a timely resolution of the case. See Azubuko v. Bell National
Organization, 243 F. App’x 728, 729 (3d Cir. 2007) (stating that plaintiffs failure to file an
amended complaint prejudices defendants and compels dismissal).

Third, Lugo has established a history of dilatoriness through his failure to notify the
Court of his whereabouts and failure to comply with Court Order and rules. As is clear from
the procedural background of this case, Lugo has not communicated with the Court since
June 22, 2018. (Doc. 8). On October 15, 2019, the Court Ordered Lugo to respond to
Defendant's pending motion for summary judgment, and warned him that this case was
subject to dismissal for failure to prosecute. (Doc. 18). The Order warned Lugo that,
“[flailure to comply with this Order may result in the dismissal of this case for failure to
prosecute.” (Id.) (citing Federal Rule of Civil Procedure 41 (b) ). Lugo failed to comply with
the Order and the time for complying has now passed. The Court finds that over the past
sixteen months, Lugo has delayed this matter to the extent that his conduct constitutes a

“continuous stream of dilatory conduct.” Briscoe v. Klem, 538 F.3d 252, 261 (3d Cir. 2008).
A pro se plaintiff has the affirmative obligation to keep the Court informed of his address.
(See M.D. Pa. Local Rule of Court 83.18 (providing that a pro se plaintiff “shall maintain on
file with the clerk a current address at which all notices and copies of pleadings, motions or
papers in the action may be served upon such party.”); see also Standing Practice Order in
Pro Se Plaintiff Cases). Should such address change in the course of this litigation, the
plaintiff shall immediately inform the Court of such change, in writing. /d. If the Court is
unable to communicate with the plaintiff because he has failed to notify the Court of his
address, the plaintiff will be deemed to have abandoned the lawsuit. /d. It is clear that Lugo
has failed to comply with the terms set forth in Middle District of Pennsylvania Local Rule
83.18 and the Standing Practice Order.

Regarding the next factor, “[w]illfulness involves intentional or self-serving behavior.”
Adams, 29 F.3d at 874. It appears that at least some of this dilatory behavior was
performed willfully and in bad faith, as Lugo has offered no explanation for his failure to
provide the Court with his current address, and has been less than diligent in pursuing this
matter. Gagliardi v. Courier, 144 F. App’x 267, 268 (3d Cir. 2005) (holding that the district
court did not abuse its discretion by dismissing plaintiffs complaint for failure to prosecute,
where plaintiff failed to respond to defendants’ motion to dismiss for more than three
months and this failure to comply prejudiced defendants).

Fifth, a district court must consider the availability of sanctions alternative to
dismissal. Poulis, 747 F.2d at 869. Given Lugo’s indigence, alternative, monetary, sanctions
would not be effective. See Dennis v. Feeney, 2012 U.S. Dist. LEXIS 7328, at 5, 2012 WL

194169 (M.D. Pa. 2012) (finding, “monetary sanctions are unlikely to be efficacious given
that Plaintiff is indigent”). Moreover, the Court is incapable of imposing a lesser sanction
without knowledge of Lugo’s whereabouts.

The final Poulis factor is meritoriousness of the claim. A claim will be deemed
meritorious when the allegations of the complaint, if established at trial, would support
recovery. Poulis, 747 F.2d at 870. The standard for a Rule 12(b)(6) motion to dismiss is
utilized in determining whether a claim is meritorious. Poulis, 747 F.2d at 869-70. The Court
finds that consideration of this factor cannot save Lugo’s claims, since he is now wholly
non-compliant with his obligations as a litigant. Thus, the weight of this factor is lessened
and, following a full analysis of the factors, the majority of the six factors weigh in favor of
Defendants.

lll. Conclusion

Lugo’s last communication with the Court was on June 22, 2018. (Doc. 8). It is clear
that Lugo has been released from custody. (See Doc. 19). Lugo’s prolonged failure to notify
the Court of his whereabouts has forced the Court to consider whether to dismiss the
instant action for failure to prosecute. After consideration of the Poulis factors, it is clear that
the factors militate in favor of dismissal of Lugo’s claims.

A separate Order shall issue.

 

Robert BL Marie

United States District Judge
